TEE         ATTORNEY                  GENERAL
                                 OF TEXAS




Xowrablo f. A’. Trimbk
Firs1 A8~lStmt
Stat. Supuldonduit  ol Public lnetratioa
AusU8 11. ToRna

                                          Gpialon Blo. 0-6813

                                              61.r PbpYlo~ of traupor*uoR
                                                   aId ordrr Rue1 Aid 0111
                                                   (SW. 1 d Art. 1, chap. 341,
                                                   Acts 1945. Rq. ala.) on
                                                   SchdUUcr     Of Altom Indo-
                                                   peadmlatSehoot rmtrlct CID-
                                                   tracted to a~larton smd6pa&b
                                                   ant Bcheol Dlatrtct.



          Yo u r   r ec entc o mmuniu u a a     to th l.dOp u tm6d   r ea d8 l *
rollasr

          ‘Uadrr tk protisio~    d Artlclo 1. Sec(ioa I, ol
     8. d. Ho. 167; aa Act eL the 49th La&el*twe    ‘All lbaoi
     dtetrlcts Lntbta rbto rhlch have rocdvad traasper@-
     Uoa aid ealy am & traruportetloa budget, dwia# the bl-
     lIr r Ja lnd4 m Aug*rt 31. 1HS, wwltbntalluu# ray a#
     the provbiona    d my procodla~ or 8uibsoqwat prevl810a
     of thlr Act. a&l1 bo l?t&Iaed     to recaiw tka -        qpa
     ef aid wblch lt formerly   received te t.tmeuterpt of Two
     Dolhro ($2.00) per month per pupil en puptls aettily
     trubsported who llva twe md oakwlkslf (24) mlka or nor0
     fr o m     lc&ool te rhlch they ue t*Uuportod, peovldod
             th e
     it can rhcn truuportetion    budeet4rg md thrrlor,’       Uw
     &.lsrlon  $ehool Distrkt  ruatvor trwuportdon        bid oaky
     o n *tud*a W wh o l o trmmported more thoa 24 rail08
     from sr;&ool.

          ‘Follewtm# tb provlaioms of ArUclo VIll of the &et
     momtleaod above, the 8oud of Tmmters of the b~lsston
     Independent S&o01 Dtstrict ceatrreted wttb thr Altoo la-
     dopodest School Dtrtrlct.   The ctam~s roll& 4 the two
Hewnhlo    T. b.’. TWnbl..      ps@e 2



    Ustrlctm kn bmmrcombhod. tbmpr up10 lp p Or -
    uo R m o *d b o th
                     uo tr lets
                            a nk la s
                                    #o dto th h
                                              a ’l8-
    sloe ldrpwlomt    School Dlstrkt. s& tbs Los& temes
    of both dlstrlcte we turned over to madm&dnlstuod
    by the rocelvla@ dlotrlct.

          ‘IO rll respects tbs .cklldron of the Altor briepemd-
    l*t school Dbtrlet   kvo boea consLd.red,      for the durm-
    es08 of the eoer8ct.  &a students   d tha h*lsalom hdepelld-
    *a dcbol Dlstrlcl,     In fl~urlahg t&e traasportauoa 8ld
    which tha b-Irolom Wepmdent       School Dbtrkt     la to r*-
    calve from the hte     ICqusllntlon Fund, my;IH       comald-
    l tb t.. lsrloa ladopendoat School Dlrtrlct es lthrwd
    for the lchool par    194%1946 through cosdr8ctunl s@ree-
    mud with thmAltoa 1ad.peSulemtSchool Dlstrlct. sad
    my trauportntloa std only be peld 01 the Altoa prplls
    at tha mm0 bmslmlo for thmpeplls 8t the b~lsslor Iado-
    peadert *hoe1 Dlatrlct under the tenms J Artlcle I,
    Soctlon 1. qwtod abow. l * l”

          Ia lu Oplaloa No. 0415% approved Sopbmbu                 24.1942.
w   h e ld    t sondhg Uatrlet
         th a l                ws mot dostroyod by tbo             trmamfmrti
its emtlro lchokstk larollmeJ to mothor dlotrtet. Tb                traamfor




dents of tke rocelvlq    dbtrlct ‘luehr    as the paymeat ai trrupmr-
tatlom al4 l* coacerad.o     ‘(Udoracorlry   l*pliM)
          fho Core@84        opblon   was ksod   on the Iollowiq     hctsr

          00 do    mbor 10. 1941, th shsti11n @depede*       School
~lrtrlct ln 8e IF Couty ceatrscted its lrtlrr luo llmoto    a the
                                                               t Belt00
Iadqoadoat School Dbtrkt     ln uld C-WY.     Aftor uld opl8ba wu
rondorod, lt doveIo+d that prior to August 1. 19dL twe prpils ro-
sldly lm uld Shamklla Mstrlct wuo. by peroti lpplkmtiom, trams-
ferrod to Salado, atso l Boll County scbeol district, e      trmmmfor
vu offoeted la lc eo r da mewltb tko provlsleu    ef ArUclo 2696.
Yumm’* Anwtatod Clvll stntutor.

          Re lrdisg the st8tus ei -1d twe peplls,       w hoU la Cspla-
lor No. 0 -J is-A.   approved October 7. 1942. tkt      thq wuo mt
residents 04 the Bolt08 district for say pupore.        The sr~rtt*
        wa s th a thdr
r ea so n          t    umes   wuo ut ma th a luo       Ua ea t0lth e
Sbnklir Dlmtrlct lt t& data of comtrmctuml
                                         trmrfer to Belton.
          Our Opldoa He. 04916, lpprwod Octeber 22, lH2, held
 t&t the coatrrctlry reeoivi~~ dlstrld    beeomos the house distrkt
 ofIu*-           ceuaYo   ro11s Y     sand4   dlstvlct ‘haotu es se
syme~     et t.%sportatloa    &d by-orned.*      (Underrcui~    sup-
    ad) the next to t&e l&U pmagnph       OI wld oplmba roads as fol-
 LW,*

                                         wsy lffoct the rlaht
           ‘Thlr cos~~lusloa would. la OLD
     ad power ta treader endor the seaera law. ld w&d
     la ao my vWls+e y      em& trbnfu.     ke ArtlaIr   2b94,
     Vemom’s Annotated ClvU Ststutes. It would effect only
     the wmtly     of tr*msportetlemaid. !a other words where            +
     s traufer   1s anode rad the census rolls combined radar
     Sactloa 2 a Article VUX, transportatloa ald may not be
     gnated for l upll on such rolls w&olttemdsl pade Ir
     l school d&t rLt other th8a the rorelvl~    Ustrlct umder
     the transfer lgroecnoal lf sech Iredo km bqht     ln the re-
     eel*trl dlstrkt. Sectlom 2. Article V. K b. 284, Act*
     47th La&. it. 8.”

          Reerdlw   the bounduSes of csatractlrg recelvlIpI dlstrlcts.
their effect q unoeat ef tr~porWloa    eid, tbe followly   parr&rrphs
are quoted from OplrJoa No. O-I%@-Ar

          ‘It 1s to,&   royetted
                               thet tke ~e~lmleture did wt
     lxpre~o its Lahation moro cteuly    In ArUclo S, Sot-
     lion 1 of C& tar 373. Actr 48th L.qisl*tor*. whuetn
     l* for& the PolloWl* layul.1

          “...provldodfurthertMteilsckoo1Ue-
      Mets colacr(~        oae buadrod sqeue mile0 d
      tertitwy     or mere or hu Iem thea me (I)
      lmmoreted scholsstlc per square rnlie may
      rocoivo   m rW&rsUJ           Tw~-flve      CMI
      ($23)      per m3oti per pupil es tr*oepo*Uon
      lU wk o a th e m IS l wed do wa      therotor U
      .p +Tib d herelr.‘

          -Evidently tke te#shture    kd la nrlad the ova
     to be served and Ud met tatend te restriot tbo lpplfca-
     Uon of the proviso to leaally crested lehool districts.

           ‘There wodd be ,m soed rusea to my tLt 8 dls-
     trlct cortrldng  100 sqlure mile8 my receive $L.LI
     per mooth per pupil sad t&m to uy that lf such dlstrlct
     coatmete te teach lll of the pupils roUdly la rddl-
     tlorvl woe of $0 squsre mller. the recelvlag district
     W receive 0rIy $1.75 per month fer trsnsportlag the
     pupils resldtn8 la such ldditloasl territory. it Is l
.


    mbk           1. M. Trlmbk.     -8.     d



          r u leo f c o ~~tr u c tlo ~that U l atabatelo unblpouo ad
          1s suscepttble d two meambqsa oau d rblcb l*~loglul
          a ndr o m~b le ld th other leada to aa abauUty,
          t&t rnw           vueh la &qlcal ua ieaseuble        will be
          Ip vo a Il.wo    th la l c eutr u c u o svhlc b vo a u udt
          the rppUcrtLw      et tka st8tute to re@uly         croatad mchool
          dlotrteta   would lead toar      ab@uUv.        We tblak that the
          le~slrrture latetiod k make the proviso applicable to
          up tmcbly     ualt roprdboe  a8 whathw lt b l censol-
          ldate4 Ustrict, w l district grouped by the CoruJI Scheol
          Boudo8by~Wideoatrut.

                “Ulr~relethettkelnte8tiemJtbetel(s-
              k tue.
                   o nc e
                        luiuWna d.
                                 L th e
                                      b v.’
                                          Lo a m
              8hr flu Co. v. Strto,       iS3 1. W. (U)    Ml492
              (SW. c-4

              ‘We roaffirm our prevlouo k&Id4 h oplnl0n No.
          O-1740 that the trammfer of W tire   lcbolmtlc onroll-
          ~memtd-8    m& coutttute a ceuolldatbm d the ho Us-
          tr lete,b ut
                     o p b luNo .  O-574is  0mo dUled to th elx to mt
          that ve hold that the teglrkture   htwhd    to provldo
          th 8tlty toultry   umlt coatalnlq  100 ywre   mllee or
          mu0ma ync o ivoenldlti~l           SO# per meWh per pap&
          fw trrnspertMloa rid her tkuo ls a med 8hwn thui-
          for a8 pmwtdod k the Stata Ald law, reprdles8 d
          ‘whether the UstHcta are vouped by ceruoU4aUen.
          by ltloa d the Cow&y She01 Baud or by nlld eoa-
          tMcu:   ”       -

             The truidu    k ktlre dlstrlcts by coatnet uo aovorned
    by slmlhr, lf sot ldo&lcal. provlrlo~   of the Rural Aid bU& of the
    47t4 40th ad 49th Lo@dduree.        Tke oome la-1 prlmctfles apply
    te rnd rootit from -etaal      tumdu8      df*ctU   wdu  etthor of
    uld bl1ls lmdu    u tnnsm#ar         a&d Is eucerud.    Yew qao8e
    Uon6rom~i        SoctWalotS     1) N             A07 4VthLo~dMue,lm
    verbatim, W    whl mt k rep&tdln”~                    &alon.   The hagear
    quoted la claw Ua uabmbl




    tract*1    l~eemert.      Tbo area servo&by       the hils8lon DlMrlct      1s
    #ufid,     but tke Dletrtct lo aot. SabJoct te tbls quallflutlwn, aad
    provtded forther. J coaroo. that the h~issloa Dlstrlet can show
    tru~~portatiom budgetary need re~rdlq      the Altem pplls. the qws-
    tloa submlttod ls lmsvered 1s the rttlrnuttve.
- ,




                     fi)’   (‘lpked)   L.   I+.   *~lewrlloP   ’
                                                  AB8L8t4Q8

      -HF:E:;;:mwb